DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered. 

Response to Amendment
The amendment filed 12/07/2021 has been entered.
Claim 21 is new.
Claim 2 is cancelled. 
Claims 1, 9, 18, and 20 are amended.
Claims 1 and 3-21 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 3, 11, 13-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugiura (US 2006/0043843 A1).
Regarding claim 1, Sugiura[Abstract; Figs 5, 6, 14, 25-30; 0015-0017] discloses a first electroacoustic transducer comprising a first active element[# 11a];
a second electroacoustic transducer comprising a second active element[#1 1b];
an acoustic coupling layer[#14] arranged to acoustically couple, in use, the first active element and the second active element to a transmission medium; and 
the first active element spaced from the acoustic coupling layer by a first cavity[#SA] arranged between the first active element[#11la] and the acoustic coupling layer[#14], wherein the first cavity is in fluid communication with the transmission medium in use;[0015, 0143, 0309; Fig 7 has vent hole 71 and 0050-0052 discloses use of fluid communication];
and/or the second active element spaced from the acoustic coupling layer by a second cavity[#SB] arranged between the second active element[#11b] and the acoustic coupling layer[#14], wherein the second cavity is in fluid communication with the transmission medium in use [0015, 0143, 0309; Fig 7 has vent hole 71 and 0050-0052 discloses use of fluid communication]
wherein, during use, the first cavity and/or the second cavity contains part of the transmission medium[Fig 7 has vent hole 71 and 0050-0052 discloses use of fluid communication].  
Regarding claim 18, Sugiura[Abstract; Figs 5, 6, 14, 25-30; 0015-0017] discloses one or more active elements[#1la, #11b, #11c];

at least one of the one or more active elements is spaced from the acoustic coupling layer by a cavity arranged between the at least some of the one or more active elements and the acoustic coupling layer[SA, SB, SC- cavity; and fluids in 0015, 0143, 0309], wherein the cavity is in fluid communication with the transmission medium in use [0015, 0143, 0309; Fig 7 has vent hole 71 and 0050-0052 discloses use of fluid communication]
and an array housing arranged to house the one or more active elements and wherein the acoustic coupling layer is arranged to extend across at least a part of a surface of the array housing[Housing #13 surrounds elements with layer #14 across the top]..  
Regarding claim 20, Sugiura discloses one or more active elements[#1lla, #11b, #11c];
an acoustic coupling layer[#14] arranged to acoustically couple, in use, the one or more active elements to a transmission medium, wherein the acoustic coupling layer comprises an acoustic meta-material having pores, voids and/or spacings[0033, 0036, 0142, 0170);
the one or more active elements spaced from the acoustic coupling layer by a cavity arranged between at least one of the one or more active elements and the acoustic coupling layer[SA, SB, SC- cavity; and fluids in 0015, 0143, 0309], wherein the cavity is in fluid communication with the transmission medium in use [0015, 0143, 0309; Fig 7 has vent hole 71 and 0050-0052 discloses use of fluid communication]
and an encapsulant that at least partly fills the pores, voids and/or spacings of the acoustic meta- material.[0015, 0143, 0309].  
Regarding claim 3, discloses the acoustic coupling layer comprises an acoustic meta-material [0033, 0036, 0142, 0170].  
Regarding claim 11, Sugiura discloses wherein the acoustic coupling layer comprises a plurality of acoustic coupling members[#14A, #14B, #14C in Fig 5].  
Regarding claim 13, Sugiura discloses wherein the acoustic coupling layer comprises an encapsulant. [0015, 0143, 0309]  
Regarding claim 14, Sugiura discloses an array housing arranged to house the first electroacoustic transducer and the second electroacoustic transducer and wherein the acoustic coupling layer is arranged to extend across at least a part of a surface of the array housing. [Housing #13 surrounds elements with layer #14 across the top]  
Regarding claim 15, Sugiura discloses wherein the acoustic coupling layer is arranged to contact at least the part of the surface of the housing. [Housing #13 surrounds elements with layer #14 across the top]  
Regarding claim 17, Sugiura discloses wherein the encapsulant is an elastomeric material. [0036, 0173].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 4-10, 12, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 20060043843 A1) as applied to claims 1, 11 and 18 above, and further in view of Mosca (US 20110255375 A1).
Regarding claim 4, Sugiura does not explicitly teach an acoustic impedance of the acoustic coupling layer changes in a longitudinal direction away from the first cavity and/or the second cavity.
Mosca teaches an acoustic impedance of the acoustic coupling layer changes in a longitudinal direction away from the first cavity and/or the second cavity. [0015, 0037, 0039, 0050, 0052; thickness extends longitudinally away from cavity and thickness changes acoustic impedance]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic transducer’s coupling layer in Sugiura with the sound absorbtion in a longitudinal direction in Mosca in order to get preferred acoustic properties. Additionally, it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. 
Regarding claim 5, Sugiura does not explicitly teach a thickness of the acoustic coupling layer corresponds to (2n+1) Λ/4 where Λ is the acoustic wavelength within the acoustic coupling layer, and n is either 0 or a positive integer.
Mosca teaches a thickness of the acoustic coupling layer corresponds to (2n+1) Λ/4 where Λ is the acoustic wavelength within the acoustic coupling layer, and n is either 0 or a positive integer. [0038 has thickness of 2 Λ or 3 Λ]

Regarding claim 6, Sugiura does not explicitly teach a thickness of the acoustic coupling layer corresponds to (2n+1) Λ/2 where Λ is the acoustic wavelength within the acoustic coupling layer, and n is either 0 or a positive integer.
Mosca teaches a thickness of the acoustic coupling layer corresponds to (2n+1) Λ/2 where Λ is the acoustic wavelength within the acoustic coupling layer, and n is either 0 or a positive integer. [0038 has thickness of 2 Λ or 3 Λ]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic transducer’s coupling layer in Sugiura with the thickness in Mosca in order to get preferred acoustic properties. Additionally, it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.
Regarding claim 7, Sugiura does not explicitly teach a thickness of the acoustic coupling layer corresponds to mΛ where Λ is the acoustic wavelength within the transmission medium and/or within the acoustic coupling layer and m is a positive real number greater than 0.9.
Mosca teaches a thickness of the acoustic coupling layer corresponds to mΛ where Λ is the acoustic wavelength within the transmission medium and/or within the acoustic coupling layer and m is a positive real number greater than 0.9 [0038 has thickness of 2 Λ or 3 Λ]

Regarding claim 8, Sugiura does not explicitly teach wherein the acoustic coupling layer comprises a porous structure.
Mosca teaches wherein the acoustic coupling layer comprises a porous structure [0009, 0041; Fig 4, 7; Disclosure of syntactic foam layer; Claim 6].
It would have been obvious to one of ordinary skill in the art to have modified the acoustic transducer’s coupling layer in Sugiura with the porous structure in Mosca in order to get preferred acoustic properties.
Regarding claim 9, Sugiura does not explicitly teach wherein a porosity of the porous structure is in a range from about 5% to about 90% by volume of the porous structure, the porous structure including open pores in fluid communication with the transmission medium.
Mosca teaches wherein a porosity of the porous structure is in a range from about 5% to about 90% by volume of the porous structure the porous structure including open pores in fluid communication with the transmission medium. [0009, 0041; Fig 4,7, Claim 6; Disclosure of syntactic foam layer which is porous and a porous structure would be in communication with the medium around it].
It would have been obvious to one of ordinary skill in the art to have modified the acoustic transducer’s coupling layer in Sugiura with the porous structure in Moscain order to get preferred acoustic properties. Moreover it has been held that where routine testing and general experimental  
Regarding claim 10, Sugiura does not explicitly teach wherein the porosity changes in a longitudinal direction.
Mosca teaches wherein the porosity changes in a longitudinal direction. [Fig 0009, 0041; Fig 4, 7; Claim 6; Disclosure of syntactic foam layer].
It would have been obvious to one of ordinary skill in the art to have modified the acoustic transducer’s coupling layer in Sugiura with the porous structure in Mosca in order to get preferred acoustic properties. Moreover it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any pre viously unexpected results
Regarding claim 12, Sugiura does not explicitly teach the acoustic coupling members taper in the longitudinal direction.
Mosca teaches wherein the acoustic coupling members taper in the longitudinal direction. [Fig 4, 7; 0015; thickness extends longitudinally]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic transducer’s coupling layer in Sugiura with the sound absorbtion in a longitudinal direction in Mosca in order to get preferred acoustic properties. Additionally, it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. 
Regarding claim 16, Sugiura does not explicitly teach the first transducer and/or the second transducer is a Tonpilz transducer.
Mosca teaches teaches the first transducer and/or the second transducer is a Tonpilz transducer. [0021].
It would have been obvious to one of ordinary skill in the art to have modified the acoustic transducer’s coupling layer in Sugiura with the Tonpilz transducer in Mosca in order to get preferred acoustic properties. Moreover it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 19, Sugiura does not explicitly teach teaches porosity of the acoustic meta-material changes in a longitudinal direction.
Mosca teaches teaches porosity of the acoustic meta-material changes in a longitudinal direction. [0009, 0041; Fig 4, 7, Claim 6; Disclosure of syntatic foam layer].
It would have been obvious to one of ordinary skill in the art to have modified the acoustic transducer’s coupling layer in Sugiura with the porous structure in Mosca in order to get preferred acoustic properties. Moreover it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.
Regarding claim 21, Sugiura does not explicitly teach wherein the acoustic meta-material comprises open pores in fluid communication with the transmission medium.
Mosca teaches wherein the acoustic meta-material comprises open pores in fluid communication with the transmission medium. [0009, 0041; Fig 4,7, Claim 6; Disclosure of 
It would have been obvious to one of ordinary skill in the art to have modified the acoustic transducer’s coupling layer in Sugiura with the porous structure in Moscain order to get preferred acoustic properties. Moreover it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive.
With regards to applicants arguments on page 1-2 of the Remarks, that Sugiura does not anticipate the limitations. It is addressed above in the present rejection on pages 3-4 where 0050-0052 of Sugiura discloses use of fluid communication with the medium.
With regards to applicant’s argument regarding Claim 4 in page 2-3 of the remarks. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc.
With regards to applicant’s argument regarding Claims 8, 9 and 19 in page 3 of the Remarks, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Additionally the reasons for rejection are addressed above in pages 8-10 of the present rejection.
With regards to applicant’s argument regarding Claim 10 in page 3 of the Remarks and Claim 12 in page 3-4 of the Remarks. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally the reasons for rejection are addressed above in pages 9 of the present rejection.
With regards to applicant’s argument regarding Claim 16 in page 4 that there is not a rational underpinning of using a tonpilz transducer, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Rejections are maintained – and no allowable subject matter can be identified at this time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645       
                                                                                                                                                                                                 /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645